DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Examiner’s Note
Examiner notes that the amendments to claims filed on 07/09/2021 fail to meet the status identifier requirements in MPEP 714(II)(C)(A) as recited here: “The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered).” Claim 19 fails to meet these requirements because it has been amended but is marked as (original). Correction is needed in the next set of claims.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered and are not fully persuasive. 112b rejections regarding claims 1-10, 12, 14, and 16-20 have been withdrawn but 112b rejections regarding 11, 13, and 15 have been maintained. 

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but they are not persuasive. The arguments are moot because the arguments do not apply to the new grounds of rejection from the references being used in the current rejection. 
Claim Objections
Claim 18 is objected to because of the following informalities:  the semicolon after “further comprising” should be a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 11, 13, and 15 (line numbers refer to claim 11):
	In lines 5-6 they recite “the given compute node” but in line 4 it recites “any given compute node” which implies that there are multiple given compute nodes. Therefore, it is unclear which given compute node lines 5-6 is referring to. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1-3, 5-8, 13, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Challenger et al. (US 20150095917 A1 herein Challenger).


As per claim 1, Challenger teaches the invention as claimed including a computer program product comprising a non-volatile computer readable medium and non-transitory program instructions embodied therein, the program instructions being configured to be executable by a processor to cause the processor to perform operations comprising ([0276] lines 9-13 computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM); claim 16 a computer-readable storage medium having program code embodied therewith, the program code readable/executable by a processor of a computer to perform a method): 
managing a plurality of workload instances running on a computing system that includes a plurality of compute nodes, wherein a plurality of users each own a workload instance among the plurality of workload instances (Fig. 2A, 200 DUCC System, 210 users, 250 Node A/B/C, 264 Job Process A/B; [0004] lines 1-4 According to an aspect of the disclosed invention, a method for processing UIMA analytics on a cluster of computing nodes may present a user with a user interface to process job requests; [0041] lines 30-31 a single node 250 may process multiple Jobs 238 belonging to a single user 210; [0046] lines 4-5 all the users 210 who have work pending in the system; [0046] line 6 user's 210 jobs; [0186] line 2 manage Jobs 238); 
identifying, for each workload instance, which user among the plurality of users owns the workload instance and which compute node among the plurality of compute nodes is running the workload instance ([0064] line 12-[0065] line 6 Each Factory-214e created state representation may include a variety of fields and associated information, such as: Standard information, such as a unique identifier assigned by the DUCC System 200; type of request ([0058-0061] Job 238, Reservation, or Service); user name; submitting PID (Operating System Process Identifier); date of submission; date of completion (initially null); description (text supplied by the submitting user 210); [0219] lines 2-4 it may publish and receive reports about its activities (such as Job 328 states; listing of active Jobs 328 and the Nodes 250 on which they are deployed); and 
enabling, for a given compute node among the plurality of compute nodes, a particular user among the plurality of users to perform a management function on the given compute node in response to all of the workloads running on the given compute node being owned by the particular user ([0041] lines 30-31 a single Node 250 may process multiple Jobs 238 belonging to a single user 210; [0043] lines 14-19 An Unmanaged Reservation may include, for example, a segment of memory that a Job 238 wishes to use for any purpose (for example, to facilitate a particular operation the user 210 wishes the Job 238 to perform, the Job 238 may require a block of RAM of a certain size); [0062] lines 1-4 The Authenticator 214c module may determine user 210 authentication, such as whether the user 210 has the privileges it asserts or whether the user 210 is a DUCC System 200 administrator; [0063] lines 1-6 The Validation 214d module may validate each user 210 request (such as request to start, stop, or modify) against a set of criteria that define acceptableness…Such criteria may include, for example, the number of process instances or the number of threads per process of the Job 238; User 210 submitted requests may include: For a Job 238, {Start, Stop, Modify} For a Reservation, {Start, Stop, Modify} For a Service, {Start, Stop, Modify} For an Individual Process, { Stop}; [0247] lines 5-8 The functionality of Services and Reservations as described above may be implemented in any of the steps of the method 300 where Jobs 238 are defined, used, or processed; [0266] lines 1-3 In the above example, the method 300 may receive the Job 238 request, along with any requests for Services or Reservations; For example, a user requests for a job to be modified or requests a reservation and the user needs certain privileges in order to have the request granted. A requirement for the request to be granted is that the user is a single user with multiple jobs that are running on one node. The particular user performs a management function on the given node is taught because jobs are assigned to a node and the particular user can modify the job on the node. Additionally, the particular user performs a management function is taught because each node has an allocated amount of memory and the reservation request by the particular user can expand the amount of memory on the given node. The cost of the service is shared among all the jobs currently running in the node. When a user submits a request to modify the service for a node, the cost of the changing service will be shared among all the jobs if the request is approved. The user does not have the privilege unless all the jobs be executed by the node belong to the user. When the user owns all the jobs running in the node, the user himself is paying for the cost of the changing service.).

As per claim 2, Challenger teaches the computer program product of claim 1, wherein enabling the particular user to perform a management function on the given compute node includes enabling the particular user to access information about the operation of the compute node, wherein the information is not accessible to other users among the plurality of users (Fig. 2A; [0007] lines 2-4 monitoring, and controlling a plurality of processes supporting the first job on the node; [0010] line 16 monitor the state of the first job; [0205] Permit authorized users to submit, cancel and monitor distributed analytics (i.e. Jobs 238, Services and Reservations) [0207] Monitor and control Jobs 238, Services and Reservations; The state information about the job submitted by a user is not accessible to other users because only the authorized user is allowed access to the state information.).

As per claim 3, Challenger teaches the computer program product of claim 1, wherein enabling the particular user to perform a management function on the given compute node includes enabling the particular user to perform a management control function on the given compute node (Fig. 2A, 3; [0043] lines 14-19 An Unmanaged Reservation may include, for example, a segment of memory that a Job 238 wishes to use for any purpose (for example, to facilitate a particular operation the user 210 wishes the Job 238 to perform, the Job 238 may require a block of RAM of a certain size); [0185] lines 3-6 the UI may permit authorized users to submit, cancel and monitor distributed analytics on the DUCC System 200 (such as Jobs 238, Services and Reservations); [0057-0061] User 210 submitted requests may include: For a Job .

As per claim 5, Challenger teaches the computer program product of claim 1, further comprising: enabling, for each workload instance, the user that owns the workload instance to manage the workload instance (Fig. 3; [0043] lines 14-19 An Unmanaged Reservation may include, for example, a segment of memory that a Job 238 wishes to use for any purpose (for example, to facilitate a particular operation the user 210 wishes the Job 238 to perform, the Job 238 may require a block of RAM of a certain size); [0266] lines 1-3 In the above example, the method 300 may receive the Job 238 request, along with any requests for Services or Reservations; [0088] lines 3-5 The Resource Manager 218 may allocate constrained resources of the DUCC System 200, such as DUCC-Shares 262, amongst valid user 210 requests over time; [0046] lines 10-12 the DUCC-Shares 262 may correspond to memory segments in Random Access Memory (RAM); [0103] lines 3-9 Since each Node 250 may be partitioned into zero or more DUCC-Shares 262 based upon its memory size, each request (Jobs 238, In other words, the user that owns the job is managing the job because it is requesting a reservation for the job in order to allocate the required amount of memory for the job. ).

As per claim 6, Challenger teaches the computer program product of claim 5, wherein enabling the user that owns the workload instance to manage the workload instance includes enabling the user that owns the workload instance to access information about the operation of the workload instance ([0205] Permit authorized users to submit, cancel and monitor distributed analytics (i.e. Jobs 238, Services and Reservations) [0207] Monitor and control Jobs 238, Services and Reservations; The user owns the job because it submits a request for the job.).

As per claim 7, Challenger teaches the computer program product of claim 5, wherein enabling the user that owns the workload instance to manage the workload instance includes enabling the user that owns the workload instance to control operation of the workload instance (Fig. 3; [0055] lines 11-13 The Orchestrator 214 may receive user 210 requests to start, stop, or modify Jobs 238 (or Services or Reservations); [0266] lines 1-3 In the above example, the method 300 may receive the Job 238 request, along with any requests for In other words, a user owns a workload because a user requests a job and the operation of the job is controlled by the user who owns the workload because services and reservations, which control the job, are implemented in the steps of method 300 where jobs are defined, used, or processed and the user who owns the job requests the services and reservations.).  

As per claim 8, Challenger teaches the computer program product of claim 1, further comprising: receiving the plurality of workload instances from the plurality of users ([0041] lines 2-7 the DUCC System 200 may allow one or more users 210 to communicate with the DUCC System 200 via a Command Line Interface (CLI) 212 or a Web Server (WS) 222 to perform a set of tasks. In one embodiment, the communication may include a request to the DUCC System 200 by the user 210 to process one or more Jobs 238 (such as Jobs 1-n); [0046] lines 26-27 processing of multiple Jobs 238 by multiple users 210); and 
identifying, for each of the workload instances, the user from which the workload instance is received as the owner of the workload ([0064] line 12-[0065] line 6 Each Factory-214e created state representation may include a variety of fields and associated information, such as: Standard information, such as a unique identifier assigned by the DUCC System 200; type of request (Job 238, Reservation, or Service); user name; submitting PID (Operating System Process Identifier); date of submission; date of completion (initially null); description (text supplied by the submitting user 210)).  

As per claim 13, Challenger teaches the computer program product of claim 1, further comprising: enabling, for any given compute node among the plurality of compute nodes, a system administrator to manage the compute node regardless of whether all of the workload instances running on the given compute node are owned by a single user (Fig. 2A; [0062] lines 5-7 an administrator is given the ability to control DUCC System 200 functions and to act on behalf of other users 210; [0082] lines 1-4The Administrators 2141 module of the Orchestrator 214 may grant users 210, defined in a predetermined file location, special privileges such as the ability to cancel any user's 210 Job 238; [0055] lines 14-15 manage the deployment of these Jobs to one or more of the Nodes 250; [0103] lines 3-9 Since each Node 250 may be partitioned into zero or more DUCC-Shares 262 based upon its memory size, each request (Jobs 238, Reservations, or Services) may be assessed as to the number of DUCC-Shares 262 it requires, based upon user-specified memory size, other user-specified constrained resource requirements, and system availabilities; The administrator manages the compute node regardless of whether all of the workload instances running on the given compute node are owned by a single user because the administrator is predefined to manage compute nodes.).  

As per claim 19, it is an apparatus claim of claim 1. Therefore it is rejected for the same reasons as claim 1 above. Additionally, Challenger teaches at least one non-volatile storage device storing program instructions; and at least one processor configured to process the program instructions, wherein the program instructions are configured to, when processed by the at least one processor, cause the apparatus to perform operations ([0276] lines 9-13  computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a 

As per claim 20, it is an apparatus claim of claim 2, so it is rejected for the same reasons as claim 2 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Challenger, as applied to claim 1 above, in view of Takahashi et al. (JP 2007299427 A herein Takahashi).
The claim mappings of Takahashi are made with the translation of JP2007299427A.
Takahashi was cited in the previous office action.

As per claim 4, Challenger teaches the computer program product of claim 1.

Challenger fails to teach wherein the particular user is enabled to control power to the compute node. 

 wherein the particular user is enabled to control power to the compute node ([0026] lines 6-15 In addition, a group identifier specifying a group of blade servers for allowing power management to users corresponding to user identifiers registered in a column of user identifiers of the same row is registered in the column of the group belonging to the user. In addition, in the column of the user's authority, the user's authority corresponding to the user identifier registered in the column of the user identifier of the same row regarding the power supply control is registered. The user authority includes 2 types of general users: a general user and a manager; and a user who has an authority of a general user. It is possible to request power supply control only to a blade server in which the user identifier is described as an assignable user identifier of the allocation management table 131). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Challenger with the teachings of Takahashi so that the Authenticator module in Challenger also checks an allocation management table to see if a user has the privilege of power supply control because Takahashi’s teaching of allowing only certain users to control power supply provides security (see Takahashi, [0008] lines 4-10 a management server for collectively concentrating and managing power control requests from the clients is installed, and the management server performs the power supply control only when the power control request is received on the management server and authentication is performed and authentication is performed. As a result, it is possible to limit the entity performing the remote power control of the server to the trusted management server, and secure security). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Challenger, as applied to claim 1 above, in view of Ueno et al. (US 8549112 B2 herein Ueno).

As per claim 9, Challenger teaches the computer program product of claim 1, further comprising: causing a further workload instance to be run on the given compute node ([0132] lines 14-19 New processes 264 may be injected into an existing cgroup (for example, by a user 210), which may allow for further utilization of a preexisting resource that has been allocated to a Job 238, Service, Reservation (managed or unmanaged), or their processes 264; [0103] lines 3-7 Since each Node 250 may be partitioned into zero or more DUCC-Shares 262 based upon its memory size, each request (Jobs 238, Reservations, or Services) may be assessed as to the number of DUCC-Shares 262 it requires).

Challenger fails to teach preventing the particular user from managing the given compute node in response to the further workload instance running on the given compute node not being owned by the particular user.

However, Ueno teaches preventing the particular user from managing the given compute node in response to the further workload instance running on the given compute node not being owned by the particular user (Col. 10 lines 1-2 The user who operates the client device 10 owns a right to access the service center 40; Col. 11 lines 28-30 After the access privilege transfer processing, in response to a service data providing request from the application 21 to which the access privilege has been transferred; Col. 14 lines 50-52 the user may transfer the access privilege as to the service server 43 to the application 21; Col. 27 lines 57-59 an The particular user is prevented from managing the service center because the particular user has transferred access privileges to the application 21.).  

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Challenger with the teachings of Ueno because Ueno’s teaching of shutting down a port when access privilege is transferred prevents attacks (Col. 28 lines 1-7 the port conversion setting server 100 is configured to transmit data for port shutoff for shutting off a port used for this processing to the DoS countermeasure device. Subsequently, the DoS countermeasure device 30 is configured to shut off the port of the port number included in the data for port shutoff. Thus, attack to an opened port may be prevented).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Challenger and Ueno, as applied to claim 9 above, in view of Chhabra et al. (CN108733533A herein Chhabra).
The claim mappings of Chhabra are made with a translation of CN108733533A.

As per claim 10, Challenger and Ueno teach the computer program product of claim 9. Challenger specifically teaches causing the further workload instance to be run on the given compute node ([0132] lines 14-19 New processes 264 may be injected into an existing cgroup (for example, by a user 210), which may allow for further utilization of a preexisting resource that has been allocated to a Job 238, Service, Reservation (managed or unmanaged), or their processes 264; [0103] lines 3-7 Since each Node 250 may be partitioned into zero or more .

Challenger and Ueno fail to teach wherein causing the further workload instance to be run on the given compute node includes instructing a compute node among the plurality of compute nodes to migrate the further workload instance to the given compute node from another of the plurality of compute nodes.  

However, Chhabra teaches wherein causing the further workload instance to be run on the given compute node includes instructing a compute node among the plurality of compute nodes to migrate the further workload instance to the given compute node from another of the plurality of compute nodes ([0012] 95 line 2 Live migration refers to moving running VMs or containers between different physical machines; [0065] 554 lines 6-7 a node may have one or several VMs or containers that can be moved using live migration; [0066] 566 lines 6-7 Examples of live migration may include moving VMs or containers to nodes).  

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Challenger and Ueno with the teachings of Chhabra because Chhabra’s teaching of live migrations allows for nodes to be updated (see Chhabra, [0066] 566 lines 6-8 Examples of live migration may include moving VMs or containers to nodes that have not been updated to release one or more nodes so that the nodes can be updated and used to transform space).
	
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Challenger, as applied to claim 1 above, in view of Chhabra.

As per claim 11, Challenger teaches the computer program product of claim 1, further comprising: which of the compute nodes is running a given workload instance among the plurality of workload instances ([0219] lines 3-4  listing of active Jobs 328 and the Nodes 250 on which they are deployed); and
user among the plurality of users owns all of the workloads running on the given compute node ([0041] lines 30-31 a single Node 250 may process multiple Jobs 238 belonging to a single user 210).

Challenger fails to teach dynamically changing which of the compute nodes is running a given workload instance among the plurality of workload instances; and dynamically determining, for any given compute node among the plurality of compute nodes, whether any given user among the plurality of users owns all of the workloads running on the given compute node.  

However, Chhabra teaches dynamically changing which of the compute nodes is running a given workload instance among the plurality of workload instances ([0012] 95 line 2 Live migration refers to moving running VMs or containers between different physical machines; [0065] 554 lines 6-7 a node may have one or several VMs or containers that can be moved using live migration; [0066] 566 lines 6-7 Examples of live migration may include moving VMs or containers to nodes); and 
dynamically determining, for any given compute node among the plurality of compute nodes, whether any given user among the plurality of users owns all of the workloads running on the given compute node ([0044] 321 lines 7-8 these customers can initiate maintenance of VMs and/or other containers by executing maintenance redeployment commands; [0063] 531 line 2 performs scheduled maintenance on the remaining nodes in the maintenance list; [0067] 578 lines 1-5 Referring now to FIG. 7, there is shown an example for redeploying or updating nodes in response to a maintenance redeployment command during a first period (such as during 426 in FIG. 5A). At 550, the maintenance application determines whether the VM(s) or container(s) on a particular node (both) are associated with a single customer. If 550 is true, the maintenance application performs in-situ maintenance on the node).  

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Challenger with the teachings of Chhabra because Chhabra’s teaching of live migrations allows for nodes to be updated and Chhabra’s teaching of dynamically determining if all workloads on a single node are owned by a single customer allows for maintenance to be conducted without affecting other customers (see Chhabra, [0066] 566 lines 6-8 Examples of live migration may include moving VMs or containers to nodes that have not been updated to release one or more nodes so that the nodes can be updated and used to transform space; [0009] 68 lines 3-4 in a multi-tenant environment, it is difficult to allow a single client to control the timing of maintenance on the server because it will likely affect other clients.).
	
As per claim 12, Challenger teaches the computer program product of claim 1, further comprising: enabling a particular user among the plurality of users to manage a multi-node chassis and all of the workloads running on compute nodes within the multi-node chassis ([0270] lines 2-6 Examples of hardware components include mainframes, in one example…IBM BladeCenter® systems (as multi-node chassis); [0062] lines 1-4 The Authenticator 214c module may determine user 210 authentication, such as whether the user 210 has the privileges it asserts or whether the user 210 is a DUCC System 200 administrator;  [0043] lines 14-19 An Unmanaged Reservation may include, for example, a segment of memory that a Job 238 wishes to use for any purpose (for example, to facilitate a particular operation the user 210 wishes the Job 238 to perform, the Job 238 may require a block of RAM of a certain size); [0266] lines 1-3 In the above example, the method 300 may receive the Job 238 request, along with any requests for Services or Reservations; [0205] lines 1-3 Permit authorized users to submit, cancel and monitor distributed analytics (i.e.  Jobs 238, Services and Reservations); [0046] lines 17-21 The DUCC-Shares 262 may reside on a shared resource (such as shared memory) accessible by one or more of the Nodes 250 in the DUCC System 200, or they may reside in multiple parts on separate Nodes 250 in the cluster.).  

Challenger fails to teach enabling a particular user among the plurality of users to manage a multi-node chassis in response to all of the workloads running on compute nodes within the multi-node chassis being owned by the particular user.

However, Chhabra teaches enabling a particular user among the plurality of users to manage a multi-node chassis in response to all of the workloads running on compute nodes within the multi-node chassis being owned by the particular user ([0044] 321 lines 7-8 these customers can initiate maintenance of VMs and/or other containers by executing maintenance 578 lines 1-5 Referring now to FIG. 7, there is shown an example for redeploying or updating nodes in response to a maintenance redeployment command during a first period (such as during 426 in FIG. 5A). At 550, the maintenance application determines whether the VM(s) or container(s) on a particular node (both) are associated with a single customer. If 550 is true, the maintenance application performs in-situ maintenance on the node; [0050] 398 lines 3-5 For example, rack 170-1 (as multi-node chassis) includes router 174 and one or more servers 180-1, 180-2, ..., and 180-S (collectively referred to as server 180). Each server 180 supports one or more virtual machines (VM) and/or containers; [0010] 75 lines 4-5 Maintenance is applied to all resources (for example, VMs and/or containers) hosted on the same server at the same time.).  

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Challenger with the teachings of Chhabra because Chhabra’s teaching of performing maintenance on a rack with multiple servers in response to workloads on the servers being owned by a single customer allows for maintenance to be conducted without affecting other customers (see Chhabra, [0009] 68 lines 3-4 in a multi-tenant environment, it is difficult to allow a single client to control the timing of maintenance on the server because it will likely affect other clients.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Challenger, as applied to claim 1 above, in view of Dorr et al. (US 10178184 B2 herein Dorr).

As per claim 14, Challenger teaches the computer program product of claim 1, further comprising: enabling, for any of the compute nodes among the plurality of compute nodes, a system administrator to manage the compute node ([0062] lines 1-7 The Authenticator 214c module may determine user 210 authentication, such as whether the user 210 has the privileges it asserts or whether the user 210 is a DUCC System 200 administrator. Authentication in the system may be configured such that an administrator is given the ability to control DUCC System 200 functions and to act on behalf of other users 210; [0185] lines 3-6 the UI may permit authorized users to submit, cancel and monitor distributed analytics on the DUCC System 200 (such as Jobs 238, Services and Reservations); [0004] lines 8-11 receiving a request from a user to process the first job, deploying the first job onto a set of selected nodes in the cluster of computing nodes); and 
enabling, for each workload instance, the user that owns the workload instance to manage the workload instance (Fig. 3; [0043] A lines 14-19 n Unmanaged Reservation may include, for example, a segment of memory that a Job 238 wishes to use for any purpose (for example, to facilitate a particular operation the user 210 wishes the Job 238 to perform, the Job 238 may require a block of RAM of a certain size); [0266] lines 1-3 In the above example, the method 300 may receive the Job 238 request, along with any requests for Services or Reservations; [0088] lines 3-5 The Resource Manager 218 may allocate constrained resources of the DUCC System 200, such as DUCC-Shares 262, amongst valid user 210 requests over time; [0046] lines 10-12 the DUCC-Shares 262 may correspond to memory segments in Random Access Memory (RAM); [0055] lines 11-13 The Orchestrator 214 may receive user 210 requests to start, stop, or modify Jobs 238 (or Services or Reservations); [0266] lines 1-3 In the above example, the method 300 may receive the Job 238 request, along with any requests for Services .  

Challenger fails to teach enabling, for any of the compute nodes among the plurality of compute nodes, a system administrator to manage the compute node in response to the workload instances running on the compute node not being owned by a single user.

However, Dorr teaches enabling a system administrator to manage the compute node in response to the workload instances running on the compute node not being owned by a single user (Col. 7 lines 59-62 To run the MedRec application for multiple tenants, the system administrator can define a single MedRec resource group template 286, declaring those deployable resources in the template; Col. 8 lines 57-59 an administration server (admin server) 400, which is responsible for administering a managed server or cluster; Col. 2 lines 44-49 described herein is a system and method for supporting patching in a multi-tenant application server environment. The system can associate one or more partitions with a tenant, for use by that tenant, wherein a partition is a runtime and administrative subdivision or slice of a domain; Col. 3 lines 19-21 a system administrator can define partitions, domain-level resource groups and resource group templates, and security realms).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Challenger with the teachings of Dorr because Dorr’s teaching of an administrator provides the proper resources that all the tenants .
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Challenger, as applied to claim 1 above, in view of Elliott et al. (US 20180210727 herein Elliott).
Elliott was cited in the previous office action.

As per claim 15, Challenger teaches the computer program product of claim 1, further comprising: enabling, for any given compute node among the plurality of compute nodes, any given user among the plurality of users to manage the given compute node in response to the given user owning one or more of the workloads running on the given compute node (Fig. 3; [0043] lines 14-19 An Unmanaged Reservation may include, for example, a segment of memory that a Job 238 wishes to use for any purpose (for example, to facilitate a particular operation the user 210 wishes the Job 238 to perform, the Job 238 may require a block of RAM of a certain size); [0266] lines 1-3 In the above example, the method 300 may receive the Job 238 request, along with any requests for Services or Reservations; [0088] lines 3-5 The Resource Manager 218 may allocate constrained resources of the DUCC System 200, such as DUCC-Shares 262, amongst valid user 210 requests over time; [0055] lines 11-13 The Orchestrator 214 ; and 
the given user that is enabled to manage the given compute node and workloads running on the given compute node that are owned by another user ([0062] lines 1-4 The Authenticator 214c module may determine user 210 authentication, such as whether the user 210 has the privileges it asserts or whether the user 210 is a DUCC System 200 administrator; [0041] lines 30-31 a single Node 250 may process multiple Jobs 238 belonging to a single user 210, or multiple users 210.).  

Challenger fails to teach providing the given user with notification of management actions that may impact workloads.

However, Elliott teaches providing the given user with notification of management actions that may impact workloads ([0087] lines 2-11 prevent the subscriber (as user) from making changes to managed components that could cause conflicts with local customizations, new packages, and upgrades to existing packages. Additionally, setup should prevent the making changes that could break the functionality of the package, such as external integrations. In one aspect, these restrictions are enforced in each entity UI via display changes (separating local customizations and published content, disabling links and buttons, etc.) and error messages). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Challenger with the teachings of Elliott because Elliott’s teaching of providing a user interface that displays what can impact packages and error messages provides the advantage of preventing the functionality of the package from being broken (see Elliot, [0087] lines 6-7 prevent the subscriber from making changes that could break the functionality of the package).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Challenger, as applied to claim 1 above, in view of Datta (US 7426539 B2).
Datta was cited in the previous office action

As per claim 16, Challenger teaches the computer program product of claim 1, further comprising: enabling, for a given resource of the computing system, a particular user among the plurality of users to perform a management control function on the given resource and all of the workload instances utilizing the given resource being owned by the particular user ([0043] lines 14-19 An Unmanaged Reservation may include, for example, a segment of memory that a Job 238 wishes to use for any purpose (for example, to facilitate a particular operation the user 210 wishes the Job 238 to perform, the Job 238 may require a block .  

Challenger fails to teach enabling, for a given resource of the computing system, a particular user among the plurality of users to perform a management control function on the given resource in response to all of the workload instances utilizing the given resource being owned by the particular user.

However, Datta teaches enabling, for a given resource of the computing system, a particular user among the plurality of users to perform a management control function on the given resource in response to all of the data instances utilizing the given resource being owned by the particular user (Col. 10 line 65-Col. 11 line 2 It should be understood that the "owning user" as described above can comprise any network user (node) that is responsible for one or more objects in the network shared object space. That is, the network application can be configured such that a single user owns all the objects of the application; Col. 11 lines 12-15 the single network node of the network application can have ownership of all data objects of the network application shared data space).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Challenger with the teachings of Datta so that a particular user can perform a management control function on the given resource in response to all of the workload instances utilizing the given resource being owned by the particular user because Datta’s teaching of a single owner which owns all the data objects of other users in a data space and which has the function of sending data object updates to the other users allows for only the data objects that are relevant to the other users to be sent thus reducing the among of information sent (see Datta, Col. 2 line 64-Col. 3 line 1 A user who owns a data object in one area of the application environment need not send updated data fields to users in other areas of the application environment. This reduces the amount of information that must be transmitted each owning user over the network.).
	
As per claim 17, Challenger and Datta teach the computer program product of claim 16. Challenger specifically teaches wherein the given resource is a network switch, data storage device or a network adapter ([0046] lines 10-12 the DUCC-Shares 262 may correspond to memory segments in Random Access Memory (RAM)).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Challenger, as applied to claim 1 above, in view of Ikram (US 20180349625 A1).

As per claim 18, Challenger teaches the computer program product of claim 1, further comprising; enabling a particular user among the plurality of users to perform a given management control function on a given compute node for which the particular user has been enabled to perform the given management control function on the given compute node ([0043] lines 14-19 An Unmanaged Reservation may include, for example, a segment of memory that a Job 238 wishes to use for any purpose (for example, to facilitate a particular operation the user 210 wishes the Job 238 to perform, the Job 238 may require a block of RAM of a certain size); [0266] lines 1-3 In the above example, the method 300 may receive the Job 238 request, along with any requests for Services or Reservations; [0088] lines 3-5 The Resource Manager 218 may allocate constrained resources of the DUCC System 200, such as DUCC-Shares 262, amongst valid user 210 requests over time; [0055] lines 11-13 The Orchestrator 214 may receive user 210 requests to start, stop, or modify Jobs 238 (or Services or Reservations); [0103] lines 3-9 Since each Node 250 may be partitioned into zero or more DUCC-Shares 262 based upon its memory size, each request (Jobs 238, Reservations, or Services) may be assessed as to the number of DUCC-Shares 262 it requires, based upon user-specified memory size, other user-specified constrained resource requirements, and system availabilities).  

Challenger fails to teach enabling a particular user among the plurality of users to delegate a privilege to perform a given management control function on a given compute node 

However, Ikram teaches enabling a particular user among the plurality of users to delegate a privilege to perform a given management control function on a given compute node for which the particular user has been enabled to perform the given management control function on the given compute node ([0012] lines 1-3 privilege delegation in a computer device (as compute node) is managed by invoking a utility by a first user account; [0049] lines 14-16 Such a delegation utility typically permits access even to the root level of the host system, i.e. the most powerful privilege level; [0050] lines 1-6 the current user has a primary user account 210 on the host computer device 200. Also, the host 200 has a target user account 212, such as the super user or root account (i.e. user id 0) having higher privilege levels. The utility 250 selectively delegates privileges of the target user account 212; [0044] lines 5-7 apply the privileges of the relevant class or group to the particular logged-in user (e.g. ordinary user, super-user, local administrator, system administrator; [0049] lines 10-12 a system administrator can now delegate permission to specific users to run specific commands with higher privilege levels; [0047] lines 5-11 many applications require a relatively high privilege level, such as a local administrator level, in order to install and operate correctly. Hence, in practice, there is a widespread tendency to grant additional privilege rights, such as the local administrator level, or a system administrator level, to all members of a relevant user group, and thus allow access to almost all of the resources of the computer device).  

.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195